Per Curiam.

The trial court’s attempted fixation of rent was not based on any legal maximum established pursuant to the Federal or State rent control law. The power to adjust residential rent is vested exclusively in the State rent commission. (Ivanovsky v. Paladino, N. Y. L. J., March 31, 1952, p. 1273, col. 6; Friedman v. Carr, N. Y. L. J., May 16, 1952, p. 1979, col. 1.) "Disposition of this proceeding, including tenant’s counterclaim, must await a determination of the maximum rent by the State rent commission.
*236The final order should be unanimously reversed upon the law, and new trial directed after the maximum rent is determined by the Temporary State Housing Kent Commission, with $30 costs to tenant to abide the event.
Walsh, Cupp and Ughetta, JJ., concur.
Final order reversed, etc.